78 F.3d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frank EVANS, Plaintiff-Appellant,v.Jerry HERMAN, District Attorney;  Gregory Jones, DeputyDistrict Attorney;  Suzanne Duerden, Deputy DistrictAttorney;  Officer Providenza;  Officer Jerrigan;  City ofFairfax;  Deidre Rand;  and Lori Dennis, Defendants-Appellees.
No. 95-16000.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 16, 1996.*Decided Feb. 27, 1996.

Before:  SCHROEDER, D.W. NELSON and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
We affirm for the reasons stated by the district court.   Attorney fees are awarded to defendants pursuant to 42 U.S.C. § 1988(b).   We do not award damages.



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3